DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:Claim 1, no prior art discloses alone or in combination the italicized and bolded features “A display input device comprising: an operation display part for displaying information thereon and accepting 5operations from a user; a call button correspondingly associated with a default process of displaying, in the operation display part, a setting screen for accepting a setting operation related to a job of a function of user's designation; and a controller for, when the call button is operated while another screen other 10than the setting screen is displayed in the operation display part, executing the default process correspondingly associated with the call button to make the setting screen displayed in the operation display part, wherein the controller decides whether or not a changeover condition has been satisfied during display of the setting screen, and in a case where the call button is operated for a 15second time during the display of the setting screen, on condition that the changeover condition has been satisfied, the controller executes a process corresponding to a status of use of the operation display part during a confirmation period lasting from execution of the default process triggered by an operation of the call button until the second-time operation of the call button.
Relevant art:
US 20110267649 A1 A communication apparatus that enables to refer to transmission history information in response to settings of use proprieties for transmission methods. A recording unit records a history of a transmission job executed by the communication apparatus as transmission history information that includes a transmitting destination at least. A setting unit sets a use propriety of each of the transmission methods. A determination unit determines whether reference to the transmission history information is permitted in response to the use propriety of each of the transmission methods set by the setting unit and the transmitting destination included in the transmission history information, when a user instructs to refer to the transmission history information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/13/2021